 AMERICAN CLEANING CO399American Industrial Cleaning Co,IncandLocal32B-32J,ServiceEmployeesInternationalUnion,AFL-CIO Case 29-CA-12690October 21 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn April 28 1988, Administrative Law JudgeRobert T Snyder issued the attached decision TheRespondent filed exceptions and a supporting briefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and brief' and hasdecided to affirm the judge s rulings findings,2 andconclusions and to adopt the recommended OrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent AmericanIndustrialCleaning Co IncGreat Neck NewYork its officers, agents successors, and assignsshall take the action set forth in the OrderI In its brief the Respondentwhich wasnot represented at the hearingby an attorney but by itspresidentMyron Stempacontendsthat thisproceedingshould be reopenedand referred to a differentjudge for ahearing denovobecause the judge failedto protectthe rights of a pro serespondentWe have carefullyreviewedthe record in light of the Respondent s contention and find that as Stempawas accordeda full andfair opportunity to present the Respondents case and cross-examine witnesses its contention is without meet SeeTo State Transport Corp245NLRB 1030 fn 1 (1979)2 The Respondenthas exceptedto some ofthe judges credibility findingsThe Boards establishedpolicy isnot to overrule an administrativelaw judge scredibilityresolutions unless the clearpreponderance of allthe relevantevidenceconvincesus that they are incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188F 2d 362 (3d Cir 1951)We havecarefully examinedthe recordand find no basis for reversingthe findingsElias Feuer Esqfor the General CounselMyron StempaPresident for the RespondentDECISIONSTATEMENT OF THE CASEROBERT T SNYDER Administrative Law Judge Thiscase was heard by me on 17 August and 8 September1987 at Brooklyn New York The complaint whichissued on 3 December 1986 alleges that the Respondentas a successor employer to another employer in the performance of cleaning and maintenance services at anoffice building in Hempstead New York refused to hireitspredecessors work force because of their affiliationwith the Charging Union and thereafter refused to bargain collectively with the Union as the exclusive representative of its service employees in the appropriate unitin violation of Section 8(a)(3) and(1) and Section 8(a)(5)and (1) respectively of the Act Respondent AmericanIndustrial Cleaning Co Inc (Respondent or American)filed an answer in which it denied having committed theunfair labor practices allegedAll parties were given full opportunity to participateto introduce relevant evidence to examine and cross examine witnessesto argue orally and to file briefs Bothcounsel for the General Counsel and Respondent represented by its presidentMyron Stempa waived the filingof briefs and summed up at the conclusion of the hearingAll arguments made by the parties have been carefully consideredOn the entire record including my observation of thedemeanor of the witnesses I make the followingFINDINGS OF FACTIJURISDICTIONAND LABOR ORGANIZATION STATUSAt all timesmaterialRespondent a New York corporation has maintained its principal place of business at 10Chelsea Place village of Great Neck town of NorthHempsteadcounty ofNassau and State ofNew Yorkand a place of business at 425 Broad Hollow Road viilage of Melville town of Huntington county of Suffolkand State of New York and various other places of business in the State of New York including a worksite located at 175 Fulton Avenue in the town of Hempsteadcounty of Nassau and State of New York (Respondent sHempstead facility)where it has been continuously engaged in providing cleaning and maintenance servicesand related services The worksite at 175 Fulton AvenueHempstead New York is an office building owned bythe First Republic Corporation of America (First Republic)a New York corporation engaged in the ownershipmanagement operation and rental of office buildingswith an office and principal place of business located at302 Fifth Avenue Cityand Stateof New York and anoffice located at Respondents Hempstead facilityDuring 1986 Respondent in the course and conduct ofits business operations provided services valued in excessof $1 million to various enterprises located within theState of New York including First Republic which enterpnses are directly engaged in interstate commercemeeting one of the Board s standards of the assertion ofjurisdictionexclusive of indirect outflow or indirectinflow Based on the foregoing which Respondent admitted in its answer I find that Respondent is and hasbeen at all times material an employer engaged in commerce within the meaning of Section 2(2) (6) and (7) ofthe ActRespondent admits and I also find that the Union isand has been at all times material a labor organizationwithin the meaning of Section 2(5) of the ActIITHE ALLEGED UNFAIR LABOR PRACTICESFor some years the Union has represented the serviceemployees employed in performing cleaning services atthe office building located at 175 Fulton Avenue HempsteadNew York in collective bargaining with the clean291NLRB No 68 400DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDing service companies that have over the years hadcontracts with the building owner to cleanand maintainthe building and its offices For a period of time until 14October19861Tempco Service IndustriesInc(Tempco) held the service and maintenance contractfrom First Republic to perform these services and it hada collective bargaining relationshipwith the Unionwhich represented its employees in a bargaining unitconsisting of all full time and regular part time serviceemployees employed at the Hempstead facility exclusiveof all office clerical employees guards and all supervisors as defined in Section 2(11) of the Act The mostrecent collective bargaining agreement concerning theunitwas effective from 1 March 1984 to 31 December1986By letter dated 10 September 1986 Louis H Nimkoffassistantvicepresidentof First Republic informedTempco that pursuant to a provision of their contractdated 31 October 1984 30 days from receipt of thenotice First Republic was terminating their contract andincluded 11 October as that dateMyron Stempa Respondents president testified thatafteryears of soliciting the service and maintenancework at the 175 Fulton Avenue building and after beingsolicited to bid and bidding on the service contract forthat facility in the spring or summer he was informed inAugust that his company had been awarded the contractAt the time Nimkoff expressed a little concern to Stempaand an associate about the possibility of having a problem with the Union Stempa said he saw no reason forsuch concern Nimkoff also informed Lorenzia Weaveritsbuilding superintendent at 175 Fulton Avenue thatthe new cleaner was cheaper than the people they weredealing with According to Weaver the service employees of Tempco had the responsibility of vacuuming thefloors cleaning and dusting the offices removing trashmopping the public corridors and cleaning the bathrooms at the Hempstead building He evaluated theirwork as good with few complaints from building tenantsTempco employed eight service employees at theHempstead building at the time its contract with FirstRepublic terminated They were Peggie Woody LillianHoustonDorothy BurkeChesterCampbellMattieJacksonEsperanza Gonzalez Nelly Herrera and RuelBrooks Six of them testified about events that transpiredshortly after Tempco s contract ended All but one hadworked at the building many years for successive employersPeggieWoody theunionshop steward had workedat the building for 7 years and was earning $5 63 an hourwhen her work for Tempco ended on Friday 10 October Chester Campbell the foreman told her on that daythatwhen she finished her shift from 5 to 10 p m tobring her barrel apparently including cleaning tools tothe basementMonday 13 October was Columbus Daya holidayWoody and some of the other employees reported to the building late in the afternoon on Tuesday14 October to see if they still had jobs and could continueworking for the new service contractorBesidesAll dates hereinafter cited shall be in the year 1986 unless otherwisenotedWoody who arnved at 4 30 p in Houston Burke JacksonGonzalez and Herrera also reported to the jobsitebetween roughly 4 30 and 5 15 p mWoody and Houston who arrived about the sametimewent to the basement where they saw a man whodid not identify himself but who later confirmed theirphysical identification of himHe was Harry Robbinswho had been assigned by Myron Stempa to oversee thecommencement of Americans cleaning of the buildingand its offices under its service contract the evening of14 OctoberWoody testified that she asked Robbins if he wastaking applications for employees Robbins said no theywere bringing in their own workersWoody asked himwhy Robbins replied because the building owner didnotwant union workers there anymore because theywere too expensiveWoody said Suppose we take a cutin payRobbins said he still did not want themWeare having our own workers inRobbins added becausewe were once in the union he did not want union workers in there becausewe would be too much problemRobbins said to give him our phone number and if therewas a position open he would hire usThe assembledemployees then gave him theirnamesaddressesandphone numbersWoody was never thereafter contactedby American Before leaving Woody inquired of an employee who was cleaning the floor where she previouslyworked a Joe Jackson when he had been hired He saidthat day 14 OctoberLillianHouston testified that she had worked at the175 Fulton Avenue Hempstead office building for 14yearsHer work hours had been from 5 p in to 11 30p inWhen she arrived with Woody she saw a strangeman in the lobby talking on the telephone This wasHarry RobbinsWhen he got off the phone she saidhello are you the new man taking the building He saidyes he was They all then went downstairs and stoodnear the building superintendents office in the basementWhen the employees asked for their positions Robbinstold them I got my own people I can t use you becauseyou re in the union and the man this man don t want nounion in the buildingHe was talking about the ownerof the building Robbins then asked for their names andtelephone numbers and said he would call Houston wasnot thereafter contacted by AmericanMattie Jackson testified that she had worked at theHempstead building for 21 years and had finished up forTempco on the Friday in October When a new cleaningcompany took over the cleaning of the building the routinewas for the company that was finishing up its contract to direct its employees to take their cleaning equipment containers vacuum cleaner mop brooms and ragsto the first floor when they finished up on the last dayWhen the new company came in the following day thesame employees reported for work and were issued newcleaning tools and equipment For 20 consecutive yearsJackson had worked there under successive union contractsJackson returned to the building Tuesday 14 Octobera few minutes after 5 p in As was usual in such instances she reported to the basement where the new AMERICAN CLEANING CO401company wouldissue new equipmentand the employeeswould talk to the new person in charge When she arrived she especially recalledseeing BurkeHouston andWoody gathered near and talking with a man who hasbeen identified on the record as Robbins He asked her ifshe worked hereWhen she said yes he asked her forher name and phone number which she gaveSubsequently she received a typed letter dated 3 December on Respondent letterhead statingIf you are interested in employment kindly contact our office tomake an appointment for an interview and signed byMyron Stempa Jackson called the telephone numberlisted on the letterhead identified herself and was putthrough to a man She gave her name said she had received a letter from him and asked if he had work Theman told herAt the moment I do not have work If Iget anything in 111 let you know 111 write you a letterShe thanked him The recordcontainsno evidence ofany further communication from Respondent with JacksonAnother employee Esperanza Gonzalez also testifiedShe had worked at the Hempstead office building for ayear and a half After finishing work on 11 October shealso next reported to the building on 14 October Shewent there after 5 p in with Nelly Herrera When theyarrived they asked someone associated with the buildingowner for the keys apparently to the offices theycleaned They were told no go downstairs to the basement becausethere s no more job no more work Theywent to the basement and saw a tall black man Robbinstalking with the other cleaning women she had workedwith She learned from him there was no more job and anew company coming in had people He asked her forher phone number and address and said they would calland contact her She supplied this informationShe later received a letter from the companyWhenshe called the number listed she was told they had a jobfor her at night in Farmingdale Gonzalez said it was toofar from her home in Hempstead She also explainedthat she did not drive a automobile and had no means oftransportationThat was the end of the conversationGonzalez explained on the witness stand that she livedone block from her prior job at 175 Fulton AvenueHempstead and she needed a job near her home becauseshe had children No other job offers were made to herby AmericanDorothy Burke had worked at 175 Fulton AvenueHempstead for 20 years Her last day of work at thebuilding was 10 October She returned on 14 October at5 p in and went to the basement where she saw aheavy black man Robbins standing with Woody andHouston nearbyWhen she arrived Robbins asked her ifshe was one of the cleaning people She said yes Hethen told herWell you no longer have a job in thisbuildingWhen Burke asked why he saidBecausethis is a nonunion cleaning company and due to you arein the union you will not have a job hereBurke saidWhy you all didn t tell us this before nowRobbins repliedIts not my place to tell you Tempco shouldhave told you They knew 30 days ago that they had lostthe contractHe then asked her for her name and telephone number and told her if we have an opening wewill call and let you know because we have plenty ofjobs out here on the IslandBurke also independentlyrecalled Robbins telling her if you weren t in the unionyou would have the first choice to have a job here inthis building cleaningBefore Burke left the basementJackson and then Gonzalez and Herrera also arrivedIncluding herselfWoody and Houston six employeeshad reported to the building that late afternoonBurke later received a letter from the companyWhenshe responded by phone she was told by a man towhom she was referred that at the momentWe do nothave anything but as soon as we get something we willlet you know She has not heard from him sinceNellyHerrera another service employee let go byTempco on 10 October testified that she returned to the175 Fulton Avenue building with Gonzalez about 5 p inAfter being informed that the new man from the newcompany was in the basement and they should not takethe keys they went to the basement and saw the newman speakingto their fellow workersAs they approached one of her co workers told him they both hadworked there referring to Gonzalez and Herrera Herrera testified that as the man continued speaking she understood him to say that they didn t have a union andprobably they couldn t pay us the same that we weremaking with Tempco 2 She was then asked for hername address and telephone number and she gave himthis informationShe later receiveda letter inDecember from Respondent to contact them if interested in employment Herrerawent to American s Great Neck office in a friend s carand met Stempa and another man later identified asFred Hellman RespondentsmanagerThe other man offered her a job in Roslyn Herrera said it was too farfrom where she lived Herrera lived in a building closeto the Hempstead office building The man said theyprobably would get her closer She also signed a paperstating that the Company offered her a job That sameevening at 10 p in she received a call from the sameman offering her a job cleaning a bank in HicksvilleMonday through Saturday Herrera asked how much shewould get paid She was told $4 an hour Herrera askedagain following the questioning of the American representative on 14 October if there was a union there andwas told no Herrera recalled her pay at Tempco underthe Union s contract had been $5 57 an hour for a 30hour week Monday through Friday Herrera told theman she waslooking for a better offer because she wasthen working in a place where she wasmaking more Inher present job Herrera was also covered by a unioncontractLorenziaWeaver superintendent of the 175 FultonAvenue building for First Republic was examined by theGeneral Counsel among other things about his recollection of events at the building around 5 p in on 14 OctoberAt that time he was walking into the basementoffice accompanied by the assistant superintendentHesaw Harry from American Industrial and employees2Herrera Spanish speaking was now testifying with the aid of an interpreterHer earlier testimony in English relating Robbins remarks inthis regard before she was so assisted were substantially similar 402DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfrom Tempco standing in the corridor He had metHarry Robbins earlier when the First Republic officemanager had introduced him and told Weaver and his assistant that Robbins would be the night supervisor forAmerican IndustrialWeaver recognizedWoody Houston Jackson andBurke along with two others whose names he did notknow Through a closed glass office windowWeaverobserved Harry and the employees standing there forabout 15 minutesWeaver reported he did not hear everything that they said He was aware that the employees had come to the basement one by one to find outwhat was going on During his cross examination byStempaWeaver testified he heard Peggie Woody askHarry were they going to be kept on and he told themno because he had is own people That was as much ashe heard He did not hear any discussion that the employees could not or would not be hired because theyhad a union affiliationNeither did Weaver hear Harrysay that if they were interested in work they could contact their officeBy certified letter dated 17 November addressed toRespondentwhich Respondent stipulated it receivedthe Union advised that it represented the building serviceemployees at 175 Fulton Street(sic)who were terminated by Respondent on 15 October made an unconditionalapplication for employment on behalf of the employeesand requested a conference for the purpose of negotiating wages terms and conditions of employment On 19November the Union sent a mailgram to Respondent repeating its claim of representing the service employees at175 Fulton Street Hempstead New York and again requesting a conference at which it could submit the typeof agreement the Union was desirous of having to coverthe employeesAlthough the Union in each correspondence listed thename and telephone number of its representative forStempa to contact Stempa testified he did not respondto eitherNot having any affiliation with the Union notwanting to have an affiliation with them he felt no needto respond to them at that particular time although hadhe received the letter before American began service hewould have responded As for the actions of Harry Robbins Stempa swore he never discussed Union with himRobbins was not empowered to even go into such matters and to his knowledge had no contact with Nimkoffprior to or after American began the contract FinallyStempa asserted it was not within Robbins power to hireor to fire people and certainly he was not authorized toterminate any body from Tempco because they did notwork for the CompanyStempa explained that Robbins was at the 175 FultonAvenue building because American was beginning thecleaning service there The company had secured its employees for the building through its usual means by advertising Some people who were working for Americanat the time and who needed more work were sent to thatjobAmerican had lined up a complete crew for the jobItwas Robbins function to be responsible for the job tohave all the equipment that was necessary to apportionout the work to the employees who were there to determine any special needs of the client from the owner soffice manager and to oversee the cleaning of the buildingRobbins was to remain at the site every night for 2or 3 weeks He also had other buildings where Americanhad cleaning contracts on Long Island in the vicinity ofHempstead that he had to check on The nature of Robbins job was to supervise the program of cleaning to setup a building that the Company gets a contract to cleanby overseeing the quality of the work that its up tostandards and that everybody comes in If there is anyabsenteeismRobbins gets that work covered by somebody that is on the job or by getting someone from anotherjob to cover the particular location that was notbeing cleanedStempa noted that he was phasing Robbins out that hewas not happy with his performance and at the timethat the 175 Fulton Avenuejob started he had takenaway almost all of Robbins other work and because thebuilding was a rather large one had assigned Robbins tospend most of his time there to see that the building wascleaned properly Robbins was terminated 1 month to 6weeks later because of the poor quality of his workRobbins was paid a weekly salary which Stempacharacterized as a pretty high salary for what he wasdoingRobbins had the working relationship with theentire crew in the supervising of the way they cleanedHe also broke in new employees Anne Day a foreladywas also in the buildings crew and she shared that workwith RobbinsRobbinswhile employed among other key middlemanagement and supervisory employees of Americanlike them received certain medical benefits among otherbenefits not available to the other mostly part time nonsupervisory employeesAmerican employs approximately 150 employees to docleanup work None of them are union employees andAmerican does not have any collective bargaining agreement with any labor organizationsAccording to Stempa now undergoing cross examination and contrary to his earlier testimony about sendingemployees from other jobs Anne Day was instrumentalin getting most of the employees for the 175 FultonAvenue buildingjob Among other new employees whostartedwith American at the site was a Robert Daywho was hired on 26 October almost 2 weeks after thejob startedHe was a relative of Anne Day Stempa alsotestified that in a position paper which he forwarded tothe Board on 30 October he may have indicated thatthe supervisor Robbins had hired some of these employees Stempa also acknowledged that more than three employees could have been replaced on the 175 FultonAvenue cleaningjob since it started not includingRobert Day if he was a replacementThe Respondents only witness other than Stempawas Harry Robbins who had been out of thejurisdictionon the original date of hearing but subsequently testifiedon an adjourned date During the initial hearing day atthe point that the General Counsel rested his caseStempa representing the Respondent stated that although he had read the summary of standard proceduresin formal hearings held before the Board in unfair laborpractice proceedings which accompanied the complaint AMERICAN CLEANING CO403served on Respondent he had not realized that the hearing would involve the presentation of testimony by theGeneral Counsel witnesses who appeared He thus felt itessential to have Robbins as a witnessIt is significant to note that in a letter Stempa onbehalf of American sent to the Regional Office of theBoard dated 3 December the same date the complaintissued but 2 days before its service on Respondent hesought to confirm statements he had made in an earliertelephone conversation with the Board agent One ofthese statements was the followingOn the evening ofOctober 14th 1986 between the hour of 5 00-6 30 p mapproximatelyHarry Robins was in our offices at theabove location actually involved in discussion with several of our employeesThe above location was Amencan s principal place of business at 10 Chelsea PlaceGreat Neck New York printed on its letterhead Attached were two handwritten letters signed and dated byJose Pantoja assistant operations manager and SteveCzap account executive respectively in which each ofthem confirmed that Robbins was at the Great Neckoffice on 14 October when the General Counsel witnesses placed him talking with them at the Hempsteadoffice building Pantoja wrote that between the hours of4 and 7 p in he had conversations with Harry Robbinsand others in his office at the Company s office in GreatNeck Czap wrote that between the hours of 5 15 and6 30 p in Harry Robbins was in his presence in Amencan s office at 10 Chelsea Place Great NeckNow on the adjourned date Harry Robbins testifiedthat on the first day that Respondent started up cleaningservices at 175 Fulton Avenue in Hempstead he arrivedthere I guess about 5 30 6As he was waiting for theAmerican truck to come in with supplies the former employees there approached him for work He told themthatour own staff that they was[sic]hired from theoffice and that was itRobbins denied at any timehaving any discussion with these former employees regarding a union situation in the buildingHe was notunder the impression that the owner of the building didnot want union employees in the building In his 5 yearswith the Company he had never known the Company torefuse employment for people that were members of aunionAmerican hired the employees for the 175 FultonAvenuejob through the office He recalled one changein employees since the job started That was the hiringof a family member of Day to take her place when shebecame supervisor of the building Robbins claimed thatthe employees were lying when they testified he refusedthem employment because they were union members orbecause the owner of the building did not want to haveunion people working in the buildingOn cross examination Robbins said that the discussionwith the women seeking work had taken 10 to 15 minutesyet he could not recall anything else he had saidother than asking them for their telephone numbers andaddresses so he could place them someplace else as soonas he got an opening Robbins was also sure that thegroup he spoke with included men as well as womenA significant credibility issue must be resolved involving the diametrically opposed key versions of the conversationheld between the Tempco employees andHarry Robbins presented by the employees on the onehand and Robbins on the other The testimony offeredby the building superintendentWeavermust also beconsideredAll six of the employees who gathered on 14 Octoberin the basement of the 175 Fulton Avenue building tolearn about their prospects for continued employment bythe new cleaning contractor testified about their appearance there and their participation in the conversationwith Respondents representativeTheysaid that theydid not all arrive at the same timeWoody and Houstonarrived firstThey eachtestified credibly that after Robbins informed them that the Company was bringing intheir own workers he informed them that the buildingowner did not want union employees or a union in thebuildingWoody more articulate of the two explainedthatRobbins explanation regarding why they were notbeing hired was in response to a specific question shehad asked regarding why the Company was bringing inits own workers She also added that as part of his explanationRobbins referred to the additional expense ofunion workers Houston s testimony was consistent withWoodysbut not as detailedBurkewho next arrived on the scene apparently afew minutes later presented a version that was entirelyconsistentwithWoodysandHouston s She placedmore emphasis on Robbins reliance on the fact that because the new company was nonunion and they the assembled employees were in the Union they would haveno job In essence this was the same thingthatWoodyand Houston testified they had been told Burke s testamony also shows that Robbins in providing his explanationwas replying specifically to her inquiry made afterhis earlier explanation provided to Woody and HoustonNeither Jackson nor Gonzalez testified to any statement made by Robbins in their presence in which unionconsiderationswere a factor in denying them employment at the building In Jackson s case it is apparent thatat the time she appearedWoodyHouston and Burkehad already been engaged in conversation and she didnot ask any questions that might have led Robbins to explain again why she was not being hired Because shewas not present when Robbins answered the inquiries ofthe other three there is no conflict with their testimonyabout to the part their union membership or the Union spast bargaining relationship at the building played in theemployees being rejected for employment by RespondentGonzalez arrived with Herrera the last two of the sixto appear at the building on 14 October Gonzalez testafeed she found out that there was no work for them fromthe other employees there Herrera testified she heardRobbins say the Company did not have a union andprobably could not pay the same as they were makingwith Tempco This is a variation on the testimony ofWoodyHouston and Burke but neither does it conflictwith their attribution to him of the statement hinging hisrefusal to hire them on their union affiliation Althoughmore indirect it introduces union considerations and motivation into a discussion in which they sought continuation of their jobs at the site and the new company re 404DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDjected their applicationsIt alsotook place after Robbinshad provided the first two employees to arrive with anexplanation related more to the building owners antiunion feelingswhich by thetimeBurke had made her inquery had changed to a reliance on Respondents ownnonunionsituationThus Robbins comments now toHerrera weremore in linewith the explanation providedthe employee who had immediately preceded her in arriving at the building Robbins comments at this timeappear also to be more in the nature of an amplificationand justification for his earlier rejection of them as employees It is noteworthy that Woody also attributed toRobbins a reference to the additional expense the hiringof union workers would entail another way of saying asHerrera heard him that the Company could not affordto pay them the wages or benefits they had receivedwith TempcoThe fact that Gonzalez did not testify to Robbins coercive explanation does not in my judgment make lesscredible the testimony of the four employees who heardsuch views expressed She did not attribute any directstatementsto Robbins dealing with the subject of the lossof their jobs at the building but only with those inwhich he requested information from her for a possiblefuture job elsewhere In receiving an explanation as toher status from the others already there she may nothave heard the comments Herrera testified she heard himmakeBeing Spanish speakingand having testified without the aid of an interpreter as Herrera later did shemay have failed to articulate portions of a conversationspeaking in a languageinwhich she was not fully able tocommunicate In any event Gonzalez testimony doesnot conflict with that of the four who testified to hearingRobbins expressions of antiunion viewsI also find that Weaver the building superintendent ashe himselfexplaineddid not overhear the later portionsof the employees discussion with Robbins in which heprovided them with the explanation concerning why theCompany had obtained its own people and would notcontinue them in servicing the building Neither did hehear Robbins solicit information in order to provide theemployees with other work comments which Robbinsacknowledges he madeWeaver did provide corroboration of the fact that six employees came to the basementat staggeredtimes to find out about their job and thatHarry Robbins spoke to them Although he did notrecallthe namesof two of them in light of the testimonyof the General Counselswitnesses it isclear that Robbins mustbe discredited on his assertion that there weremen as wellas women employees who approached himin the basement that dayIn weighing the corroborative testimony of the womenemployeesagainstRobbins flat denial that he rejectedtheir applications on union grounds I credit the employees and find Robbins account lacking in authenticity andgenuinenessRobbins fails to account for any questioningby the employees of his initial statement that the Company had hired its own staff or even any further discussionof the matter It seems unlikely that none of the sixwomen would have forgone this occasion to press himon why they were not being hired after reporting specifically to commence work or that Robbins would havefailed to provide further justification for his refusal tohire themIt isalso likely that Robbins would have beenprivy to Stempa s thinking on filling Respondent s workneeds under its service agreement as well as First Repubhe s expression of concern about union problems He hadworked for the Company for about 5 1/2 years and wasresponsible for startingup and runningthe service operation at the buildingNo doubt the Company s low bidwas predicatedon maintainingan operation free fromunionobligations and Robbins was aware of his role inavoiding additional costs that would jeopardize a profitable relationship with the building ownerFinally I deem it significant that the Respondent altered its main defense after the employees testified froman initialdenial that Harry Robbins was at the 175Fulton Avenue building when the workers claimed theyconfronted him supported by the written word of twoof his cohorts to finally admitting his presence but nowdenying that he had uttered any of the discriminatory remarks Such a profound turnaboutin itsstrategy impeaches Respondents motive and the credibility of itsdefense particularly that of its principal officerMyronStempa who personally adopted the discredited positionof subordinates that Robbins was at Respondents mainGreat Neck office when the conduct attributed to himtook place at the Hempstead office building It reveals adisregard for the truth and a calculated willingness tomislead in order to avoid the legal consequences of itsmisconductAnalysis and ConclusionsAside from the issue of credibility whether Robbinsuttered the statements attributed to himwhich I haveconcluded he didRespondentalso raisesthe issuewhether Harry Robbins was an agent acting on itsbehalf and a supervisor within the meaning of Section2(11) of the Act whose conduct may have bound Respondent under the doctrine of respondeat superiorA fair evaluation of the evidence convinces me thatRobbins was a supervisor under the Act He was empowered by Stempa to direct the employees in the performance of their duties having the discretion to reassign them within the building and from other jobs of Respondent and to train new employees He also had discretion to do whatever proved necessary to satisfy anyspecial needs of the building owner in the employeescarrying out of their cleaning taskstakingRobbinsfunctioning beyond the routine direction of the employeesworkIn reassigningemployees from other jobsRobbins direction also went beyond the routine Robbins had the title of supervisor and received benefits andsalary commensurate with his responsibilities and functions as akey operative in Respondents employ Hiswork normally took him to a number of Respondentworksites where the Company was performingcleaningservices for differentclientsIn that role it appears thatRobbins was required to exercise independentjudgmentas to employment and utilization of personnelin amplementing Americans policy objectives of achieving andmaintaininghigh standards of qualityin its cleaning operationsEven Stempa acknowledged that Robbinsmay AMERICAN CLEANING CO405have hired a number of the employees assigned to theHempstead office building The evidence I have creditedalso demonstrates that Robbins exercised authority toreject employment applicants who sought work at itsjobsitesAside from my conclusion concerning Robbins statutory supervisory role I also conclude that in representing Respondent in meeting the Tempco employees andresponding to their inquiriesRobbins was acting asAmerican s agent The Tempco employees on arrivalwere directed to the buildings basement to see the newcontractors representative In questioning him about thecontinued availability of their jobs and receiving his responses the employees perceived Robbins as acting forand representing company management when he spoke Itherefore conclude that the Respondent was responsiblefor Robbins conduct in rejecting them as employees because of their union affiliation SeeB P Custom BuildingProducts251 NLRB 1337 1338 (1980)I also conclude that the General Counsel has estabfished a prima facie case of discriminatory refusal to hirethe eight named employees who comprised the Tempcoworkcrew at 175 Fulton Avenue through the terminationof Tempco s service contract on or about 11 OctoberAccording to the credited testimony of four of theTempco employees Respondents agent and supervisorhinged the Company s refusal to hire the Tempco serviceemployees on their union affiliation and union representation in the bargaining unit at the Hempstead facilityMyron Stempa Respondents president was aware atleast since about the time his company was awarded theservice contract that Tempco the predecessor cleaningcontractor had a bargaining relationship with the Unionand was paying union contractual wages and benefitsRespondent was a nonunion contractor that had no bargaining relationship with any unions on behalf of its employeesAmerican s low successful bid on the contractfor the Hempstead facility was calculated without regardto union wages or fringe benefits for the service employeesInproceedingto obtain staffforthe Hempstead faciletyRespondent went to its usual sources including advertisingContrary to Stempas initialclaimmost if notallof the employees who went to work for American attheHempstead facility were newly hired Under crossexamination Stempa first grudgingly admitted they werenot all former employees then that Robbins may havehired some and finally that Anne Day who laterbecame forelady at the site was instrumental in bunginginmost of the people As the need for replacement employees subsequently aroseRespondent fulfilled its employment needs from the same sources including DayThe reason Stempa did not continue on the Tempcoworkcrew as cleaning predecessors at the building haddone on past occasions became abundantly clear in Robbins remarks to the assembled Tempco employees asAmerican was just getting underway pursuant to its service agreement with First Republic As its representativemade clear in other words the Tempco employees weretainted and not suitable for hiring because they weremembers of and represented by the Union and if theywere to be hired Respondent would be saddled with aunion relationship and union terms and conditions of employment Places could be found for them individuallyin other American service operations but their hiring attheHempstead facility would lead to only one resultunion obligations and higher employee costs A refusalto employ expressed in such terms supports the conclusion that American refused to hire the alleged discriminatees because of their support of the Union in violationof Section 8(a)(3) and (1) of the Act SeeAmerican Press280 NLRB 937 (1986)Ryder System280 NLRB 1024(1986)Respondent is hardly in a position to overcome theGeneral Counsels prima facie case because it failed toproduce any evidence apart from the protected activitiesof the employees on which it relied to justify its failureto hire the alleged discriminatees SeeNLRB v TransportationManagement Corp462 U S 393 (1983) When inmid November the Union on their behalfinter aliamade unconditional application for their employmentStempa admitted he failed and refused to reply notwanting to have an affiliation with the Union Furthermore although Stempa made a general accusation thatTempco s services had been poor there is no credibleevidence to support that charge First Republics ownbuilding superintendent supported the contrary judgmentthat Tempco s services had been of a high order and thatqualitywas not a hallmark of Americans operationFrom all that appears First Republics solicitation ofbids for a new cleaner and selection of American hadbeen motivated by a desire to limit costs and not becauseof any lack of quality of Tempco s services under itscontractIn its answer American did not dispute the appropnateness of the bargaining unit limited to the full time andregular part time service employees of Respondent employed at its Hempstead facility Indeed that had beenthe unit with respect to which Tempco and its predecessor contractors had bargained over the years with FirstRepublicBy letter and mailgram the Union in mid Novemberclaimed to represent the service employees at the Hempstead facility and demanded bargaining over their wagesterms and conditions of employment As noted althoughacknowledging their receipt Stempa chose not to replywishing to avoid any dealings with the Union and relying on American s hire of a full complement of nonunionemployees to staff the Hempstead facilityIn order for the Union to be able to succeed on therefusal to bargain allegation there must be a preliminaryfinding that American constitutes a successor employerto Tempco As the Board has noted a purchaser of abusinessmay have certain legal obligations imposed onitWhere there is substantial continuity in the identityof the employing enterprise one such obligation will bethat of the employer to recognize and bargain with aunion that represents the former owner s employeesHowever if in the course of the transfer there have beensubstantial and material changes in the employing enterprise the new employer will not be found to have succeeded to the bargaining obligation of the former employerMondovi Foods Corp235NLRB 1080 1082 406DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(1978) SeeNLRB v Burns Security Service406 U S 272(1972)The traditional criteria the Board examines to determine whether there has been substantial continuity in theidentityof the employing enterprise include whetherthere has been substantial continuity in (1) business operations (2) plant (3) work force (4) jobs and workingconditions (5) supervisors (6) machinery equipmentand methods of production and (7) product or serviceGrico Corp265 NLRB 1344 (1982)InMondovi Foods Corpsupra the Board explainedthat a prime factor in determining whether the new employer has succeeded to the former employers bargaining obligation is whether the purchaser has hired a sufficient number of former employees of the seller to constitute a majority of the employee complement of the appropriate unit SeeNLRB v BurnssupraHoward JohnsonCovHotel Employees417 U S 249 (1974)SpruceUp Corp209NLRB 194 (1974)Once it has beenfound that the purchaser has hired such a majority theBoard considers such circumstances as whether or notthere has been a long hiatus in resuming operation achange in product line or market or a change of locationor scale of operationsMondovi Foodssupra at 1082In cases in which but for unlawful considerations thecontinuity of the predecessors employee complementwould have been maintained the Board has commentedIt is well established that where the other requisite elements for finding successorship are present a newowners failure to hire its predecessors employees willnot defeat a claim of successorship if such failure isshown to have been motivated by the former employeesunion affiliationAmerican Presssupra In thesame casethe Board went on to conclude thatwhen a successoremployer has discriminated in hiring it can be inferredthat substantially all of the former employees wouldhave been retained absent the unlawful discriminationSee alsoRyder Systemcited supraApplying these principles to the instant facts it is clearthat American is the successor employer to Tempco Butfor Respondents unlawfulconduct probably all and certainly a majority of the work force would have beencomposed of employees of the predecessor employerFurthermore American commenced its operations immediately without any hiatus the same service continued tobe performed at the same location for thesamecustomerusing the the same jobs similar equipment methods andoperationsAccordingly I conclude that Re pondent asa successor employer violated Section 8(a)(5) and (1) ofthe Act by refusing to bargain with the UnionIn accordance with my findings above I make the followingfacility exclusive of all office clerical employees guardsand all supervisors as defined in Section 2(11) of the Actconstitute a unit appropriate for the purposes of collective bargaining within the meaning of Section 9(b) of theAct4At all times material the Union has been the exclulive representative of all the employees in the above unitfor the purposes of collectivebargainingwithin themeaning of Section 9(a) of the Act5Respondent American Industrial Cleaning Co is asuccessor employer to Tempco ServiceIndustries Incand by disavowing its bargaining obligation to theUnion and departing from preexisting rates of pay andbenefits without prior notification to and bargaining withthe Union the Respondent violated Section 8(a)(5) and(1) of the Act6By telling employees that they would not be hiredbecause of their union affiliation the Respondent hasviolated Section 8(a)(1) of the Act7 By failing to hire the employees named in paragraph2(a) of the Order because of their union affiliation theRespondent in each instanceengaged inunfair laborpractices in violation of Section 8(a)(3) and (1) of theAct by interfering with the exercise of their rights guaranteed in Section 7 of the Act and by discriminating inregard to their hire or tenure of employment therebydiscouraging membership in a labor organization8These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that the Respondent has engaged inunfair labor practices in violation of Section 8(a)(1) (3)and (5) of the Act I shall recommend that the Respondent be ordered to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of the Act The Respondent shall be required tooffer employees Ruel Brooks Dorothy Burke ChesterCampbellEsperanza GonzalezNellyHerreraLillianHoustonMattie Jackson and Peggie Woody employment in their former jobs or if those jobs no longer existto substantially equivalent positionswithout prejudice totheir seniority or other rights and privileges previouslyenjoyed discharging if necessary employees hired fromother sources on and after 14 October 1986 to makeroom for them and make them whole for any loss ofearnings that they may have suffered due to the discrimination against them from 14 October 1986 until properoffer of reinstatement 3 less net intenm(earnings as prescribed in FWWoolworth Co90 NLRB 289 (1950)with interest thereon as computed inNew Horizons forthe Retarded283 NLRB 1173 (1987) 4CONCLUSIONS OF LAW1Respondentisanemployer engaged in commercewithin the meaning of Section 2(2) (6) and (7) of theAct2The Union is a labor organization within the meaning of Section 2(5) of the Act3All full time and regular part time service employees of American Industrial Cleaning Co as successor toTempco Service Irdustries employed at its Hempstead9 Respondents job offers to some of thediscrimmateeswhatever theirother deficiencieswere clearlyinadequate as a matterof law to toll therunning of backpay SeeRedlands ConstructionCo265NLRB 586(1982)Campbell Harris Electric263 NLRB 1143 (1982) enfd 719 F 2d292 (8th Cir 1983)ElectricMachinery Co243 NLRB 239 (1979)4UnderNew Horizonsinterest iscomputed at the short term Federalratefor the underpayment of taxes asset out in the 1986amendment of25 U S C § 6621 Interest accrued before 1 January 1987 (the effectivedate of the amendment) shall be computed as inFlorida Corp231 NLRB651 (1977) AMERICAN CLEANING CO407Further I shall recommend that the Respondent be ordered to recognize and bargain with Local 32B-32JService EmployeesInternationalUnionAFL-CIO inthe appropriate collective bargaining unit and if agreement is reached to reduce the agreement to a writtencontract In addition I shall recommend the Respondentbe ordered to cancel on request by the Union changesin rates of pay and benefits unilaterally effectuated andto make the employees whole by remitting all wages andbenefits5 that would have been paid absent such changesfrom 14 October 1986 until the Respondent negotiates ingood faith with the Union to agreement or to impasse 6On these findings of fact and conclusions of law andon the entire record I issue the following recommended7ORDERThe Respondent AmericanIndustrialCleaning CoIncGreat Neck New York its officersagents successors and assigns shallICease and desist from(a)Refusing to recognize and bargain collectively withLocal 32B-32J Service Employees International UnionAFL-CIO as the exclusive collective bargaining representative of its employees in the following appropriateunitAll full time and regular part time service employees of American Industrial Cleaning Co Inc assuccessor to Tempco Service Industries Inc employed at its Hempstead facility exclusive of alloffice clerical employees guards and all supervisorsas defined in Section 2(11) of the Act(b)Making changes unilaterally in the rates of pay andbenefits of the employees in the above unit withoutnotice to and bargaining with the above Union(c)Telling applicants that they will not be hired because of their union affiliation(d)Refusing to hire or otherwise discriminatingagainst employees in their hire or tenure of employmentbecause they are members of or gave support to Local32B-32J Service EmployeesInternationalUnion AFL-CIO or any other labor organization(e) In any other manner interfering with restrainingor coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer immediate and full employment to RuelBrooksDorothy Burke Chester Campbell EsperanzaGonzalezNelly Herrera Lillian HoustonMattie Jack5 SeeKraft Plumbing & Heating252 NLRB 891 (1980)MerryweatherOptical Co240 NLRB 1213 1216 fn 7 (1979)B The remittance of wages and benefits is to be made consistent withthe make whole remedy set forth above regarding the discnminatees savethatwhere appropriate the amount due shall be paid as prescribed inOgle Protection Service183 NLRB 682 (1970)7 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposesson andPeggieWoody without prejudice to their semonty or any other rights or privileges previously en,toyeddischarging if necessary employees hired fromother sources on and after 14 October 1986 to makeroom for them(b)Make whole Ruel Brooks Dorothy Burke ChesterCampbellEsperanza GonzalezNellyHerreraLillianHoustonMattie Jackson and Peggie Woody for anyloss of pay they may have suffered as a result of the discrimination against them in the manner described in theremedy section of this decision(c) On request bargain with the Union as the exclusiverepresentative of the employees in the above describedappropriateunit concerningterms and conditions of employment andif an understandingisreached embodythe understandingin a signedagreement(d)On request of the above Union restore the statusquo ante that existed prior to the implementation of theunilateralchanges made by the Respondent regarding therates of pay wages and other terms and conditions ofemployment in the unit described above and make theemployees whole by remittingallwages andbenefits thatwould have been paid absent such changes plus interestfrom 14 October 1986 until it negotiates in good faithwith the Union to agreement or to impasse in themanner setforth in the remedy section of this decision(e)Preserve and on request make available to theBoard or itsagentsfor examination and copying all payroll records social security payment records timecardspersonnelrecords and reports and all other records necessary to analyze the amount of backpay due under theterms of this Order(t)Post at its principal office and place ofbusiness inGreat Neck New York and at its Hempstead facility located at 75 Fulton Avenue Heampstead New York andmail to each of the employees who have been found tobe discriminatees entiled to a make whole remedy hereunder at their last known addresses copies of the attached notice markedAppendix 8 Copies of the noticeon forms provided by the Regional Director for Region29 after being signed by the Respondents authorizedrepresentative shall be posted by the Respondent immediately upon receipt andmaintainedfor 60 consecutivedays in conspicuous places including all places where notices to employees are customarily posted Reasonablesteps shall be taken by the Respondent to ensure that thenotices are not altered defaced or covered by any othermaterial(g)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to comply8 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board 408DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of UnitedStates GovernmentThe National LaborRelations Board hasfound that weviolated the National Labor Relations Act and has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form join or assistany unionTo bargain collectively through representativesof their own choiceTo act together for othermutual aidor protectionTo choosenot to engagein any of these protected concerted activitiesWE WILL NOT refuse to recognize Local 32B-32JService EmployeesInternationalUnionAFL-CIO asthe exclusive collective bargaining representative of ouremployees in the following appropriate unitAll full time and regular part time service employees of American Industrial Cleaning Co Inc assuccessor to Tempco Service Industries Inc employed at its Hempstead facility exclusive of alloffice clerical employees guards and all supervisorsas defined in Section 2(11) of the ActWE WILL NOT make unilaterally changes in the ratesof pay and benefits of the employees in the above unitwithout notice to and bargaining with the above UnionWE WILL NOT tell applicants that they will not behired because of their union affiliationWE WILL NOTrefuse to hire or otherwise discriminateagainst employees to avoid bargaining with a unionWE WILL NOTin any other like manner interfere withrestrain or coerce you in the exercise of the rights guaranteed you by Section 7 of the ActWE WILL offer immediate and full employment toRuel Brooks Dorothy Burke Chester Campbell Esperanza Gonzalez Nelly Herrera Lillian HoustonMattieJackson and Peggie Woody without prejudice to theirseniority or any other rights or privileges previously entoyed discharging if necessary employees hired fromother sources on and after 14 October 1986 to makeroom for them and WE WILLmake themwhole for anyloss of earnings they may have suffered by reason of ourunlawful failure to hire them with interestWE WILL on request bargain with the above Union asthe exclusive representative of all the employees in theabove unit concerning their terms and conditions of employment and if an understanding is reached embody itin a signedcontract if asked to do soWE WILL on request of the above Union cancel anychanges from the rates of pay and benefits that existedimmediately before our takeover of the Tempco ServiceIndustries Inc cleaning operation at 175 Fulton AvenueHempstead New York and make the employees in theabove unit whole by remitting all wages and benefits thatwould have been paid absent such changes plus interestfrom 14 October 1986 until we negotiate in good faithwith the Union to agreement or to impasseAMERICAN INDUSTRIAL CLEANING COINC